Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.996 Page 1 of 9




1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
                        SOUTHERN DISTRICT OF CALIFORNIA
9
10
     DEBORAH CARRENO                            CASE NO. 19cv2239-LAB-BGS
11
                                   Plaintiff,
12                     vs.                      ORDER GRANTING
                                                DEFENDANT’S MOTION TO
13                                              DISMISS [Dkt. 39]
     360 PAINTING, LLC, et al.
14                             Defendants.
15
16
     And related counterclaim.
17
18
19         On March 16, 2020, the Court dismissed Plaintiff Deborah Carreno’s
20   claims for unjust enrichment and breach of the implied covenant of good faith
21   and fair dealing against Defendant 360 Painting, LLC (“360”). Carreno then
22   filed her First Amended Complaint (“FAC”). In addition to amending the two
23   previously-dismissed claims, the FAC includes a claim for breach of oral
24   contract and six additional claims, all of which are based on the theory that 360
25   negligently or intentionally misrepresented that its “rent-a-license” business
26   model complied with California law and would permit Carreno to operate a
27   painting franchise by renting a contractor’s license, rather than having one
28   issued to her directly.

                                          -1-                 19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.997 Page 2 of 9




1         360 has moved to dismiss the FAC in its entirety. (Dkt. 39.) The FAC
2    hasn’t corrected the flaws in the two previously-dismissed claims. It fails to
3    allege any consideration on Carreno’s part for the alleged oral contract. And
4    the alleged misrepresentations are non-actionable statements of opinion about
5    the law, rather than statements of fact, so Carreno couldn’t justifiably rely on
6    them. Accordingly, 360’s motion is GRANTED. Each of Carreno’s claims is
7    DISMISSED WITHOUT PREJUDICE.
8                           SUMMARY OF ALLEGATIONS
9         360 is a Virginia limited liability company that licenses painting
10   franchises. In December 2017, Plaintiff Deborah Carreno entered into a
11   Franchise Agreement with 360 to operate a painting business in San Diego,
12   CA. This case largely centers around representations made to Carreno during
13   those negotiations. California law generally requires that contractors operating
14   within the state be licensed by the California Contractors State License Board
15   (“CSLB”). Carreno alleges that representatives of 360 told her during their
16   negotiations that the company’s business model would “accommodate the
17   CSLB’s licensing requirements.” (Dkt. 38 ¶ 16.) Carreno signed the Agreement
18   relying on this representation. 360 subsequently told Carreno that it was
19   “wrapping up [her] licensing plan.” (Id. ¶ 27.) Carreno subsequently learned
20   that California law did not permit the “rent-a-license” model that 360 used, and
21   she informed 360 of that understanding of the law. (Id. ¶ 63.)
22        In August 2019, Carreno spoke with 360’s CEO, Paul Flick, and they
23   agreed that she would “separate from the [360] Franchise.” (Id. ¶ 33.) Carreno
24   and Flick agreed that she would not be responsible for royalties for her 360
25   franchise, she would maintain control of the social media and marketing
26   accounts created for use with her franchise, and she would have access to
27   360’s software that stored her business proposals and contracts. (Id. ¶ 34.)
28   Nevertheless, 360 continued to charge royalties, and when Carreno followed
                                         -2-                 19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.998 Page 3 of 9




1    up with Flick, he wrote that 360 would “mail [a check] to [her].” (Id. ¶¶ 37-39.)
2          Carreno never received such a check, she continues to pay royalties to
3    360, and she doesn’t have access to either the social media and marketing
4    accounts or 360’s software. She filed this action, alleging claims for breach of
5    oral contract, breach of the implied covenant of good faith and fair dealing,
6    intentional and negligent misrepresentation, rescission based on fraud,
7    intentional and negligent interference with prospective economic relations,
8    unjust enrichment, and unfair business practices.
9                                       DISCUSSION
10         A Rule 12(b)(6) motion challenges the legal sufficiency of a complaint.
11   Navarro v. Block, 250 F.3d 728, 732 (9th Cir. 2001). A plaintiff must plead
12   sufficient facts that, if true, “raise a right to relief above the speculative level.”
13   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). “To survive a motion
14   to dismiss, a complaint must contain sufficient factual matter, accepted as true,
15   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
16   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is
17   plausible when the factual allegations permit “the court to draw the reasonable
18   inference that the defendant is liable for the misconduct alleged.” Id.
19       A. Breach of Oral Contract
20         Carreno fails to state a claim for breach of oral contract under California
21   law. 1 The elements for breach of oral contract are the same as breach of written
22   contract: the parties had a contract; the plaintiff performed it or her performance
23   was excused; the defendant breached it; and the plaintiff suffered damages.
24
25
     1
       Although California courts favor enforcing choice of law provisions, 360
     waived its right to claim Virginia law applies to the Franchise Agreement in
26   briefing on the prior motion to dismiss. (Dkt. 16 at 2 n.1; Dkt. 38-1 at 41 ¶ 30.1).
27   360 doesn’t establish any of the factors that would permit the Court to depart
     from the law of the case in that regard. See United States v. Alexander, 106
28   F.3d 874, 876 (9th Cir. 1997).
                                            -3-                   19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.999 Page 4 of 9




1    Stockton Mortg., v. Tope, 233 Cal. App. 4th 437, 453 (2014). Carreno alleges
2    that Flick, on 360’s behalf, orally agreed to release Carreno from her
3    obligations under the Agreement, waiving 360’s royalties and permitting
4    Carreno to continue using the franchise’s social media and marketing accounts
5    and 360’s software.
6          But the alleged oral agreement isn’t a standalone agreement—it modifies
7    termination duties imposed by the parties’ prior written agreement, (see Compl.
8    Ex. B, Dkt. 38-1 at 229, ¶ 23.2), which expressly precludes any oral
9    modification. (Id. at 235, ¶ 40.) “[P]arties may, by their conduct, waive such a
10   provision where evidence shows that was their intent.” Biren v. Equality
11   Emergency Medical Group, Inc., 102 Cal. App. 4th 125, 141 (2002) (internal
12   marks removed). But they can only do so where the oral agreement is
13   supported by new consideration. See Cal. Civ. Code § 1698(c). Carreno
14   alleges a wholly one-sided oral agreement, with 360 waiving right to payment
15   while granting control of marketing accounts and access to software. 360’s
16   alleged promises, without any consideration in return, don’t amount to a
17   contract, and they can’t be enforced on an oral contract theory.
18         Because Carreno’s allegations leave room for the possibility that the
19   alleged oral agreement involved some consideration not alleged in the FAC,
20   this claim is DISMISSED WITHOUT PREJUDICE.
21      B. Breach of Implied Covenant of Good Faith and Fair Dealing
22         The Court previously dismissed Carreno’s claim for breach of the implied
23   covenant of good faith and fair dealing, but granted leave to amend if Carreno
24   could allege a breach of the implied covenant without contradicting the terms
25   of Agreement. (Dkt. 16 at 8.) But the FAC’s claim relies on the same conduct
26   as before—360’s alleged failures to provide proper advertising materials and
27   to provide counseling and advisory services in connection with obtaining a
28   license. (Dkt. 38 ¶¶ 56-63.)
                                         -4-                 19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.1000 Page 5 of 9




 1         Just as before, the Franchise Agreement’s requirement that 360 provide
 2   a reasonable level of counseling and advisory services doesn’t vary its
 3   provision making Carreno “solely responsible for obtaining [a] license[].” (Dkt.
 4   38-1 at 76 ¶ 9.4.) And just as before, the FAC fails to allege any facts that
 5   plausibly establish that the alleged printing error was “so material that it
 6   frustrated the purpose of the Franchise Agreement.” (Dkt. 16 at 6.)
 7         The FAC fails to state a claim for breach of the covenant of good faith
 8   and fair dealing. Carreno, given an opportunity to amend this claim, hasn’t
 9   added anything of substance. The Court finds that further amendment would
10   be futile, so the claim for breach of the implied covenant of good faith and fair
11   dealing is DISMISSED WITHOUT PREJUDICE but without leave to amend.
12      C. Negligent and Intentional Misrepresentation
13         Carreno    fails   to   state   claims   for   negligent   and   intentional
14   misrepresentation, too. Both claims require, among other elements,
15   allegations that 360 made a misrepresentation of material fact and that
16   Carreno justifiably relied on that misrepresentation. Small v. Fritz Companies,
17   Inc., 30 Cal. 4th 167, 173-74 (2003) (negligent misrepresentation); Engalla v.
18   Permanente Medical Group, Inc., 15 Cal. 4th 951, 974 (1997) (intentional
19   misrepresentation).
20         Both misrepresentation claims fail, though, because they don’t rest on a
21   representation of fact, but instead on legal opinions that Carreno couldn’t
22   justifiably rely on. “An opinion on a question of law based on facts known to
23   both parties alike by one occupying no confidential relation toward person to
24   whom it is addressed does not justify such person in relying upon it.” Watt v.
25   Patterson, 125 Cal. App. 2d 788, 793 (1954) (intentional misrepresentation);
26   see also Blankenheim v. E.F. Hutton & Co., 217 Cal. App. 3d 1463, 1473-74
27   (1990) (negligent misrepresentation). The alleged misrepresentation here is
28   360’s statement that the rent-a-license model it used complied with California
                                           -5-                 19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.1001 Page 6 of 9




 1   law. (Dkt. 38 ¶ 28.) Carreno doesn’t allege that 360 misrepresented any facts
 2   about that model, though, only that California law would permit her to operate
 3   with a rented license. (Id.) Because this alleged misrepresentation is one of
 4   law, rather than fact, her claims based on that misrepresentation fail.
 5         Carreno had another reason not to rely on 360’s representation: the
 6   Franchise Agreement made her “solely responsible for obtaining any and all
 7   licenses and permits required to operate the Business.” (Dkt. 38-1 at 76,
 8   ¶ 9.4.) A plaintiff can’t justifiably rely on misrepresentations as to the terms of
 9   an agreement unless she didn’t have a reasonable opportunity to review the
10   agreement before executing it. See Rosenthal v. Great Western Fin. Securities
11   Corp., 14 Cal. 4th 394, 419-20 (1996) (plaintiff claiming fraud in execution of
12   contract can’t justifiably rely on misrepresentation as to contents of written
13   agreement). The alleged misrepresentation that 360’s rent-a-license model
14   was permissible under California law carried with it the implication that 360
15   would provide Carreno with a license through that means. That expectation is
16   what Carreno allegedly relied on, and 360’s failure to provide a license is what
17   Carreno complains of. But the Franchise Agreement makes clear that 360
18   would not be responsible for providing Carreno with a license, and Carreno
19   fails to allege that she didn’t have an opportunity to review the Franchise
20   Agreement. To the contrary, the most plausible inference from Carreno’s FAC
21   is that she had at least eight days to review the Franchise Agreement before
22   she signed it, and there’s no allegation that she was under any deadline to
23   execute the agreement. (See Dkt. 38-1 at 252 (Franchise Agreement stating
24   that it was signed as of “this 29th day of November 2017”); Dkt. 38 ¶ 20
25   (alleging that Carreno didn’t sign the Franchise Agreement until December 7,
26   2017).)
27         Because     Carreno     couldn’t    justifiably   rely   on   the    alleged
28   misrepresentation, either as to its assertion regarding California law or its
                                           -6-                  19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.1002 Page 7 of 9




 1   implication that 360 would provide Carreno with the license necessary to
 2   operate her franchise, the FAC fails to state claims for intentional or negligent
 3   misrepresentation. Those claims are DISMISSED WITHOUT PREJUDICE.
 4       D. Fraudulent Inducement
 5         Carreno seeks rescission of the Agreement based on a theory of
 6   fraudulent inducement. In California, fraud must be pled with specificity. Lazar
 7   v. Superior Ct., 12 Cal. 4th 631, 645 (1996). Carreno alleges that 360 failed to
 8   disclose that it was previously involved in a separate business that was similar
 9   to the franchises it now sells. However, Carreno doesn’t allege any facts in
10   support of this theory, offering only the legal conclusions that 360 “willfully and
11   intentionally failed to disclose their prior involvement” in other, similar
12   businesses without identifying the business or alleging facts that would indicate
13   that 360 was involved in it. (Dkt. 38 ¶¶ 86, 88.)2
14         Carreno also alleges that Defendants “possessed material information .
15   . . concerning the licensing requirements under California law” and failed to
16   disclose that information. (Id. ¶ 87.) But as with her misrepresentation claims,
17   this alleged failure to disclose the law doesn’t permit Carreno to rescind the
18   contract. See Watt v. Patterson, 125 Cal. App. 2d at 793. California’s licensing
19   requirements aren’t secret, and parties to a contract don’t have a duty to
20   provide one another with legal advice in advance of execution.
21         The FAC fails to state a claim for fraudulent inducement. That claim is
22
23
     2
       To the extent that Carreno intends to rely on the same documents she
     submitted in connection with her motion to dismiss the counterclaim, she
24   doesn’t attach them to the FAC or otherwise reference their contents in that
25   pleading. And as the Court noted in denying her motion to dismiss, while Flick
     may have been involved in a prior similar business, he is not the “franchisor”
26   under California law, and so Cal. Corp. Code § 31101 didn’t require him to
27   disclose those businesses to Carreno in connection with this transaction. See
     Cal.Corp. Code §§ 31007, 31101; Dkt. 38-2 at 193, 237 (Franchise Agreement
28   identifying 360 as entity licensing franchise to Carreno).
                                           -7-                 19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.1003 Page 8 of 9




 1   DISMISSED WITHOUT PREJUDICE.
 2      E. Negligent and Intentional Interference with Prospective Economic
 3         Relations
 4         In California, a plaintiff must allege acts “wrongful apart from the
 5   interference itself”—that is, “proscribed by some constitutional, statutory,
 6   regulatory, common law, or other determinable standard”—to allege a claim for
 7   negligent or intentional interference with economic relations. Korea Supply Co.
 8   v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1153-54, 1159 (2003) (intentional
 9   interference); see also Venaus v. Schultz, 155 Cal. App. 4th 1072, 1079 (2007)
10   (negligent interference).
11         The only wrongful acts that Carreno relies on for her interference claims
12   are Defendants’ alleged misrepresentations. (Dkt. 38 ¶¶ 95, 101; Dkt. 41 at 15-
13   16.) But as discussed above, Defendants’ alleged misrepresentations were
14   opinions of law, not statements of fact, and thus not “proscribed by . . . common
15   law.” Korea Supply, 29 Cal. 4th at 1159. Without alleging an independent
16   wrongful act, the FAC fails to state a claim for intentional or negligent
17   interference with prospective economic relations.           Those claims are
18   DISMISSED WITHOUT PREJUDICE.
19      F. Unjust Enrichment
20         A claim for unjust enrichment cannot stand where the parties have a
21   valid, express contract covering the same subject matter. Lance Camper Mfg.
22   Corp. v. Republic Indem. Co., 44 Cal. App. 4th 194, 203 (1996). The Court’s
23   previous order dismissed Carreno’s claim but permitted amendment to add
24   allegations that would establish that 360 was unjustly enriched in a way not
25   encompassed by the Franchise Agreement. The FAC’s unjust enrichment
26   claim seeks to avoid this issue by working from the premise that the Franchise
27   Agreement is void and unenforceable as a result of Defendants’ alleged
28   misrepresentations. (Dkt. 38 ¶ 106.) For the same reasons that the FAC fails
                                          -8-                 19cv2239-LAB-BGS
Case 3:19-cv-02239-LAB-BGS Document 59 Filed 03/19/21 PageID.1004 Page 9 of 9




 1   to establish a basis to rescind the Franchise Agreement, then, it fails to state a
 2   claim for unjust enrichment.
 3         Although this claim has been dismissed once before, it may be viable if
 4   Carreno can identify a factual misrepresentation that supports rescission of the
 5   contract. Accordingly, it is DISMISSED WITHOUT PREJUDICE, but unlike the
 6   claim for breach of the implied covenant of good faith and fair dealing, Carreno
 7   may seek leave to amend this claim.
 8      G. Unfair Business Practices
 9         Carreno’s claim under California’s Unfair Competition Law, like her
10   interference, rescission, and unjust enrichment claims, relies exclusively on
11   Defendants’ allegedly fraudulent acts. (Dkt. 38 ¶ 110.) And as discussed
12   above, there’s no fraud in statements of legal opinion, nor would a reasonable
13   consumer rely on such statements. See Williams v. Gerber Prods. Co., 552
14   F.3d 934, 938 (9th Cir. 2015). Because Carreno hasn’t alleged any fraudulent
15   act or practice, she hasn’t alleged a claim under that prong of the UCL. Her
16   claim under that statute is DISMISSED WITHOUT PREJUDICE.
17                            CONCLUSION AND ORDER
18         For these reasons, Defendant’s motion to dismiss is GRANTED. Each of
19   Carreno’s claims is DISMISSED WITHOUT PREJUDICE. Carreno may amend
20   all but the claim for breach of the implied covenant of good faith and fair
21   dealing, as the failure to correct that claim’s flaws demonstrates the futility of
22   further amend. If she elects to amend, she must file a motion seeking leave to
23   amend no later than April 9, 2021.
24         IT IS SO ORDERED.
25
26   Dated: March 19, 2021

27                                           HON. LARRY ALAN BURNS
28                                           United States District Judge

                                          -9-                  19cv2239-LAB-BGS
